Exhibit 10.1

LOGO [g554128page_001.jpg]

AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS THIS AGREEMENT OF
PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS (this “Agreement”) is made and
entered into as of the 20th day of May, 2013 (the “Effective Date”), by and
between KARLIN PARMER OFFICE, LLC, a Delaware limited liability company
(“Seller”), and GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited
partnership or its permitted assignee (“Purchaser”). Seller and Purchaser may
each sometimes be referred to herein as a “Party,” and, collectively, as the
“Parties,” The Parties are entering into this Agreement with reference to the
following facts: RECITALS A. Seller owns and desires to sell to Purchaser,
subject to the terms of this Agreement, that certain real property located in
Travis County, Texas, and being more particularly described on Exhibit A
attached hereto and made a part hereof (the “Land”), together with (i) all
improvements and fixtures owned by Seller and located on the Land, including
that certain building containing approximately 320,597 square feet, identified
as 717 East Parmer Lane (the “Building”), and (ii) all of Seller’s interest in
the following to the extent they are existing and relate exclusively to the
ownership, use, maintenance, service, or operation of the Land or Building;
(A) warranties, guaranties, indemnities and claims, (B) development rights,
utility capacity, governmental approvals, licenses and permits, (C) plans,
drawings, specifications, surveys, engineering reports and environmental
reports; (D) easements, rights of way and rights of ingress and egress thereto;
and (E) the landlord’s interest in and to the Lease described and defined below
(collectively, together with the Land and the Building, the “Property”). B.
Purchaser desires to purchase the Property from Seller subject to the terms of
this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows. 1. Agreement for Purchase and Sale of the Property. Subject to the
terms and conditions of this Agreement, Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller.
2. Purchase Price. The total purchase price for the Property is Fifty-Seven
Million Five Hundred Thousand and No/100 Dollars ($57,500,000.00) (the “Purchase
Price”). 3. Payment of Purchase Price. The Purchase Price for the Property shall
be paid by Purchaser to Seller in the following manner: a. Deposit. Not later
than 5:00 p.m. Eastern Standard Time on the fifth (5th ) “Business Day” (as
defined below) following the Effective Date, Purchaser shall deposit with First
American Title Insurance Company, National Commercial Services, Attention
Michael



--------------------------------------------------------------------------------

LOGO [g554128page_002.jpg]

 

 

Hillman (“Escrow Holder”) whose address is 1825 Eye Street, NW, Suite 302,
Washington, D.C, 20006, by wire transfer of immediately available funds, the
amount of One Million Dollars ($1,000,000) (the “Deposit”). Escrow Holder shall
invest the Deposit in one or more interest bearing accounts with a bank or other
financial institution reasonably acceptable to Purchaser and Seller. Interest
earned on the Deposit shall be deemed a portion of the Deposit. The Deposit
shall be paid to Seller at the Closing (as defined herein) as a part of the
payment of the Purchase Price or, if the Closing does not occur, shall otherwise
be disbursed in accordance with this Agreement. b. Remainder of Purchase Price
Due at Closing. Subject to the adjustments under Paragraph 13 of this Agreement,
the balance of the Purchase Price shall be paid to Seller in immediately
available funds at Closing. 4. Tenant’s ROFR. Seller is the landlord and General
Motors LLC, a Delaware limited liability company (“Tenant”) is the tenant under
a certain Office Building Lease dated July 31, 2012, which has been amended by a
certain First Amendment to Lease dated December 20, 2012 (collectively, the
“Lease”), and relates to the entirety of the Land and the Building. Tenant has a
right of first refusal pursuant to Section 18.1 of the Lease to purchase the
Property on substantially the same terms and conditions as set forth in this
Agreement (“Tenant’s ROFR”). Tenant’s has by letter to Landlord dated May 2,
2013 elected to not purchase the Property in accordance with Tenant’s ROFR. 5.
Inspection by Purchaser. a. Inspection Period. Except as otherwise expressly set
forth herein below, Purchaser shall have the period commencing on the Effective
Date and expiring thirty (30) days thereafter (the “Inspection Period”), in
which to perform all inspections and other due diligence as Purchaser may desire
with respect to the Property, including, without limitation, all physical and
economic analysis as Purchaser may elect. b. Title, and, Survey Review.
Purchaser shall during the Inspection Period obtain an update to the existing
ALTA/ACSM survey of the Property that Seller has in its possession or a new
ALTA/ACSM survey, in either case prepared by a licensed surveyor and containing
such certification as Purchaser may require (the “Survey”). Purchaser shall also
cause Heritage Title Company of Austin, Inc., as local agent for First American
Title Insurance Company (together, the “Title Company”) during the Inspection
Period, to deliver to Purchaser a Preliminary Title Report for the Property
dated on or after the Effective Date, leading to the issuance of a T-l owner’s
policy of title insurance in the amount of the Purchase Price covering
Purchaser’s interest in the Property (the “Title Report”), together with legible
copies of all instruments of record referred to therein. Seller makes no
representations or warranties as to the content or accuracy of any survey
delivered by Seller to Purchaser during the Inspection Period. Purchaser shall
have to the later of (i) the date of expiration of the Inspection Period, and
(ii) twenty (20) days after the delivery of the Title Report and existing
Survey, to object in writing (“Purchaser’s Objections Notice”) to any matters
affecting title shown on the Title Report or the Survey (“Objections”). Seller
shall have no obligation to remove any Objections. Seller shall have five
(5) days after receipt of Purchaser’s Objection Notice to respond to Purchaser,
in writing, what Objections, if any, Seller intends to cure. If Seller fails to
timely respond, such



--------------------------------------------------------------------------------

LOGO [g554128page_003.jpg]

 

 

silence shall be deemed as Seller’s election not to cure any such Objections.
The items set forth in the Title Report and Survey that are not objected to by
Purchaser and agreed to be removed by Seller shall hereinafter be referred to as
“Permitted Exceptions:” provided, that, in no event shall any lien, monetary
encumbrance or other matter of record in a liquidated amount affecting the
Property (other than non-delinquent real property taxes and assessments that are
not yet due and payable) be considered a Permitted Exception (regardless of
whether Purchaser objects to such Hens or encumbrances or other matters), If
Seller gives actual or deemed notice that Seller is unable or unwilling to cure
any the Objections, then Purchaser may (a) waive any such Objections or
(b) elect, prior to the expiration of the Inspection Period to terminate this
Agreement and receive a full refund of the Deposit. If the condition of title to
the Property or the Title Report changes prior to the Closing but after the
expiration of the Inspection Period (as evidenced by Escrow Holder’s issuance of
any amendments to the then current Title Report disclosing additional exceptions
that are not Permitted Exceptions), Purchaser shall have five (5) days from
receipt thereof to deliver a supplement to Purchaser’s Objection Notice to
Seller, and the foregoing process shall again apply for Seller to respond and
for Purchaser to react to Seller’s response. If necessary to complete such
process, the Closing Date shall be appropriately extended to afford Purchaser a
five (5) day review period, Seller a five (5) day response period, and an
additional five (5) days for Purchaser to elect to proceed or terminate this
Agreement in the event that Seller elects not to remove the particular exception
that is not a Permitted Exception, c. License for Performing Inspections. During
the Inspection Period, Seller grants Purchaser, its agents, contractors and
employees, a license to enter on the Property for the purpose of performing
physical inspections of the Property, including as necessary to obtain a Phase I
Environmental Report, and such other diligence with respect to the Property as
Purchaser elects; provided, however, Purchaser shall not be permitted to do any
invasive testing unless Purchaser provides Seller with a detailed work plan and
obtains Seller’s prior written consent in Seller’s sole and absolute discretion.
All access and inspections shall be at Purchaser’s sole risk. If the Closing
fails to occur,’ Purchaser shall be required to repair any damage caused by
Purchaser’s invasive testing (which obligation shall survive the termination of
this Agreement). Purchaser’s access to the Property shall be further conditioned
on, and subject to, the following; (i) Purchaser shall provide Seller no less
than forty-eight (48) hours prior notice of its intended entry, and Seller shall
have a right to have a representative present for any such access or inspection;
(ii) Purchaser shall provide to Seller evidence by customary Accord certificate
that Purchaser has in full force and effect commercial general liability
insurance coverage of no less than $2,000,000 per occurrence, $3,000,000 annual
aggregate, which insurance shall name Seller as an additional insured (and which
certificate shall confirm that the insurance company will endeavor to provide
Seller at least thirty (30) days prior written notice of any cancellation or
termination of such policy); and (iii) Purchaser agrees to and shall indemnify,
defend and hold harmless Seller and Seller’s agents, employees, officers,
directors, members, managers, partners, affiliates, successors and assigns
(each, a “Seller Party”), and together with Seller, collectively, the “Seller
Parties”), from and against any and all claims, demands, suits, actions,
liabilities, losses, damages, injuries, judgments, costs and expenses, including
reasonable attorneys’ fees and costs (collectively, “Claims”) incurred or
suffered by any Seller Party, caused by Purchaser’s or its agents’, employees’,
contractors’, consultants’, members’, partners’, shareholders’, invitees’ or
licensees’ access or activities upon the Property, or any portion thereof. This
indemnity shall survive the Closing or termination of this Agreement. Seller



--------------------------------------------------------------------------------

LOGO [g554128page_004.jpg]

 

 

agrees that if Seller refuses to consent to invasive testing recommended by any
independent third party professional retained by Purchaser to conduct
environmental due diligence of the Property, and as a result thereof Purchaser
terminates this Agreement prior to the expiration of the Inspection Period,
then, in such event, Seller shall reimburse Purchaser for its actual, verifiable
and reasonable, out-of-pocket costs and expenses incurred in connection with
this transaction, including reasonable attorneys’ fees, up to a maximum
reimbursement amount of One Hundred Thousand and No/100 Dollars ($100,000.00).
d. Deliveries. On or before three (3) days after the Effective Date, Seller
shall deliver to Purchaser, through an on-line data room or otherwise copies of
all non-privileged documents, reports and studies relating to the Property that
Seller possesses with respect to the Property, which documents shall include,
without limitation, the Lease, operating statements for the Property since
Seller acquired the Property, Tenant financial statements, soil tests,
environmental reports, tax assessment records, plans and specifications, plats,
site plans and zoning materials, warranties (collectively, “Seller’s
Information”). provided, however, Seller’s Information shall expressly exclude
any appraisals, valuation analyses, or other similar economic valuation
documents obtained or prepared by or for the benefit of Seller, and provided
further, Seller’s Information shall include (and Seller agrees to deliver to
promptly deliver to Purchaser) any of the foregoing created or coming into
Seller’s possession after the Effective Date but before the Closing. ANY
DOCUMENTS PROVIDED BY SELLER TO PURCHASER ARE DELIVERED WITHOUT REPRESENTATION
OR WARRANTY OF ANY KIND, INCLUDING, WITHOUT LIMITATION, AS TO ACCURACY OR
COMPLETENESS EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT. To the extent
prepared by Seller or any affiliate controlled by Seller, or any of their
respective employees, such documents are true, correct and complete copies and
accurately reflect the matters contained therein in every material respect, and
to the extent prepared by others, to Seller’s Knowledge, Seller is not aware of
the existence of any facts or circumstances that would make any of the documents
or records inaccurate or incomplete in any material respect. e. Tenant
Interview. During the Inspection Period, Purchaser or its representatives shall
have the right to meet with Tenant representatives to understand Tenant’s
financial condition; provided, however, Seller shall have the right to be
present at any meetings between Purchaser or its representatives and any of
Tenant’s representatives. Seller shall cooperate with Purchaser to coordinate
and arrange any such meetings. Purchaser shall not communicate directly with
Tenant without Seller’s approval. f. Termination Right. Purchaser shall be
entitled to terminate this Agreement by written notice to Seller at any time on
or before 5:00 P.M. Eastern Standard Time on the last day of the Inspection
Period for any reason or for no reason (a “Termination Notice”). If Purchaser
fails to timely deliver a Termination Notice to Seller, such failure shall be
deemed Purchaser’s election to proceed with “Closing” (as defined below) in
accordance with this Agreement, in which case the Deposit shall be
non-refundable except in the event that the Closing fails to occur solely as a
result of Seller’s default or failure of a condition to Closing for Purchaser’s
benefit (subject to the provisions of Paragraph 12(d)(vi) below). If Purchaser
timely delivers a Termination Notice as set forth herein, the Deposit shall be
immediately returned to Purchaser, this Agreement shall be terminated, and
neither Party shall have any further obligations or liabilities to the other
(other than the indemnification obligations with respect to



--------------------------------------------------------------------------------

LOGO [g554128page_005.jpg]

 

 

Purchaser’s access to the Property and any other obligations which survive the
termination of this Agreement). g. Confidentiality. Until the Closing, the
Parties and their respective agents and representatives shall hold the terms of
this Agreement and all information obtained through Purchaser’s inspections of
the Property or included in Seller’s Information with respect to the Property in
confidence and shall not disclose its content to others, except as may be
reasonably required to prospective affiliates, investors, lenders, employees,
agents, attorneys or consultants (who shall be informed as to the confidential
nature of all such information) or as may be required by law, regulation,
supervisory authority or other applicable final judicial or governmental order.
In the event the Closing fails to occur, Purchaser shall upon Seller’s written
request, deliver to Seller copies of all surveys, studies, reports or other
information obtained by Purchaser in connection with its investigation of the
Property (excluding appraisals or other proprietary documents and/or Purchaser’s
internal memoranda and/or attorney-client communications), it being agreed that
Seller shall as a condition to delivery reimburse Purchaser for the reasonable
cost of any third party reports obtained by Purchaser; provided, however, any
documents delivered by Purchaser to Seller pursuant to this Paragraph shall be
delivered without representation or warranty of any kind, including, without
limitation, as to accuracy, completeness, ability to assign, or ability to rely
on same. In such event, Purchaser may retain copies or reproductions of any such
written documents or information. Seller’s Information shall continue to be held
in confidence by Purchaser at all times following the termination of this
Agreement, provided this Paragraph imposes no obligation upon Purchaser with
respect to Seller’s Information which (a) Purchaser can demonstrate was already
in its possession before receipt from Seller of Seller’s Information; (b) is or
becomes publicly available through no fault of Purchaser; (c) is received by
Purchaser from a third party without a duty of confidentiality; or (d) is
independently developed by Purchaser without a breach of this Agreement.
Notwithstanding any provision of this Agreement, the provisions of this
Paragraph shall survive any termination of this Agreement and the limitations on
remedies under Paragraph 14 shall not in any way limit either Party’s
enforcement of the provisions of this Paragraph in a court of equity. 6. “AS IS”
Acceptance; Release. Except as otherwise expressly set forth in this Agreement,
it is expressly stipulated and agreed that Purchaser accepts the Property “AS
IS” and “WITH ALL FAULTS,” and that Seller makes and has made NO REPRESENTATIONS
OR WARRANTIES, EXPRESS OR IMPLIED, with respect to the condition of the
Property, the fitness of the Property for any intended use or purpose, the
availability or adequacy of utilities or other services to the Property, the
zoning or other legal status of any portion of the Property, the compliance by
the Property, or any portion of the Property, or the operations conducted on or
at the Property, with any applicable laws or other covenants, conditions, or
restrictions, the present or future income that may be generated from the
Property, the workmanship or materials used in the improvements located thereon,
or otherwise, other than the warranty of title Seller agrees to deliver in the
deed required hereunder. Without limiting the foregoing, except as otherwise
expressly set forth in this Agreement, Seller has not made, does not make, and
shall not make any representation or warranty regarding the presence or absence
of any “Hazardous Substances” (as defined herein) on, under or about the
Property or the compliance or noncompliance of the Property with the
Comprehensive Environmental Response, Compensation and Liability Act, the
Superfund Amendment and Reauthorization Act, the Resource Conservation Recovery
Act, the



--------------------------------------------------------------------------------

LOGO [g554128page_006.jpg]

 

 

Federal Water Pollution Control Act, the Federal Environmental Pesticides Act,
the Clean Water Act, the Clean Air Act, the Texas Natural Resources Code, the
Texas Water Code, the Texas Solid Waste Disposal Act, the Texas Hazardous
Substances Spill Prevention and Control Act, any so-called federal, state or
local “Superfund” or “Superlien” statute, or any other statue, law, ordinance,
code, rule, regulation, order or decree regulating, relating to or imposing
liability (including strict liability) or standards of conduct concerning any
hazardous substances (collectively, the “Hazardous Substance Laws”). For
purposes of this Agreement, the term “Hazardous Substances” shall mean and
include any substance, whether solid, liquid or gaseous: (i) which is listed,
defined or regulated as a “hazardous substance,” “hazardous waste,” or “solid
waste,” or otherwise classified as hazardous or toxic, in or pursuant to any
Hazardous Substance Laws; (ii) which is or contains asbestos, radon, any
polychlorinated biphenyl, urea formaldehyde foam insulation, or explosive or
radioactive material; (iii) which is or contains petroleum or petroleum
products, including any fractions or distillates thereof; or (iv) which causes
or poses a threat to cause a contamination or nuisance on the Land or on any
adjacent property or a hazard to the environment or to the health or safety or
persons on the Land. As used in this Paragraph, the word “on” when used with
respect to the Land or adjacent property means “on, in, under, above or about,”
Purchaser forever releases, discharges and indemnifies Seller and Seller’s
officers, directors, shareholders, principals, agents, successors and assigns,
from and against all Claims which Purchaser may now or at any time hereafter
incur or realize in any manner under Hazardous Substance Laws in any way related
to the Property, including claims for contribution under any Hazardous Substance
Laws; provided, however, that neither the foregoing nor any other provision of
this Agreement shall be construed to release Seller or to bar any action by
Purchaser to implead or take any other action against Seller where Purchaser or
Seller may have liability to a third party or any governmental authorities for
an environmental matter or condition existing prior to the Closing, The
provisions of this Paragraph are a material inducement for Seller entering into
this Agreement and shall survive the Closing and the delivery of such deed. 7.
Indemnification and Release a. Seller Indemnification. Seller hereby agrees to
indemnify and hold Purchaser and Purchaser’s agents, employees, officers,
directors, members, managers, partners, affiliates, successors and assigns
(each, a “Purchaser Party),” and together with Purchaser, collectively, the
“Purchaser Parties”) harmless from and against (a) any Claim (except those items
which under the terms of this Agreement specifically and expressly become
obligations of Purchaser), brought by third parties and based on events
occurring at or before the Closing and which are in any way related to Seller’s
ownership, maintenance, condition or operation of the Property, including, but
not limited to, environmental claims; and (b) all reasonable costs and expenses
(including reasonable attorneys’ fees and court costs) incurred by any Purchaser
Party in connection with any action, suit, proceeding, demand, assessment or
judgment incident to any of the matters indemnified against in this Paragraph
7.a. As to any Claim subject to the foregoing indemnity, Seller shall assume the
defense thereof with counsel acceptable to Purchaser. Such Claim shall not be
settled without the approval of both Purchaser and Seller. The terms of this
Section shall survive the Closing, b. Purchaser Indemnification. Purchaser
hereby agrees to indemnify and hold Seller and the other Seller Parties harmless
from and against (a) any Claim brought by third



--------------------------------------------------------------------------------

LOGO [g554128page_007.jpg]

 

 

parties and based on events occurring from and after the Closing and which are
in any way related to Purchaser’s ownership, maintenance, condition or operation
of the Property, including, but not limited to, environmental claims; and
(b) all reasonable costs and expenses (including reasonable attorneys’ fees and
court costs) incurred by such Seller Parties in connection with any action,
suit, proceeding, demand, assessment or judgment incident to any of the matters
indemnified against in this Paragraph 7.b. As to any Claim subject to the
foregoing indemnity, Purchaser shall assume the defense thereof with counsel
acceptable to Seller, Such Claim shall not be settled without the approval of
both Purchaser and Seller. The terms of this Section shall survive the Closing.
c. Release for Liability. Subject to the express representations set forth in
this Agreement, the performance of Seller’s express obligations in this
Agreement and Claims against any Seller Party sounding in fraud or intentional
misconduct, Purchaser, on behalf of itself and its heirs, successors and
assigns, hereby expressly waives, relinquishes, acquits, forever discharges and
releases any and all Claims, Purchaser or any of its heirs, successors or
assigns may now or hereafter have against Seller, whether known or unknown, with
respect to the physical condition of the Property, including, without
limitation, any latent or patent defect in the Building and geological
conditions of the Land (including, without limitation, subsidence and subsurface
conditions). Purchaser acknowledges that there is a risk that subsequent to the
execution of the release set forth herein, Purchaser may discover, incur, or
suffer from Claims arising from the physical condition of the Property which
were unknown or unanticipated at the time this Agreement is executed, including,
without limitation, unknown or unanticipated Claims arising from the physical
condition of the Property which, if known by Purchaser on the date this
Agreement is being executed, may have materially affected Purchaser’s decision
to execute this Agreement. Purchaser acknowledges that Purchaser is assuming the
risk of such unknown and unanticipated Claims arising from the physical
condition of the Property and agrees that this release applies thereto
Purchaser’s Initials 8. Owner Policy of Title Insurance. At Closing, Purchaser
will obtain, at Seller’s expense, a T-l owner’s policy of title insurance (the
“Owner Title Policy”) (on a form prescribed by the State Board of Insurance of
the State of Texas) issued through the Title Company, insuring title to the Land
and the Building in the full amount of the Purchase Price, and containing only
the Permitted Exceptions. Purchaser may, at its expense, cause the Title Company
to delete the “survey exception” from the Owner Title Policy without
qualification or condition, except as to “any shortages in area.” 9. Covenants
of Seller. Seller covenants and agrees with Purchaser that, after the Effective
Date and until the Closing Date or earlier termination of this Agreement: a.
Seller will not enter into any lease for the Property (or any portion thereof)
without the Purchaser’s prior written consent. b. Seller will (i) continue to
enforce the Lease, including the Tenant’s obligation to maintain and operate the
Property as required thereby and maintain insurance as required thereby;
(ii) pay and perform all of its obligations as landlord under the Lease;
(iii) not



--------------------------------------------------------------------------------

LOGO [g554128page_008.jpg]

 

 

grant or deny any consent or approval requested by the Tenant under the terms of
the Lease without the prior written consent of Purchaser; and (iv) not enter
into any modification or termination of the Lease, nor waive any right of the
landlord or obligation of the Tenant thereunder. c. Seller will not, without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, enter into any service, maintenance, or repair agreement with respect
to the Property which is not terminable on or before the Closing or upon thirty
(30) days’ prior notice after Closing. d. Seller will continue to cause the
Property to be covered by All Risk property insurance as required by the Lease.
e. Seller will promptly upon receipt, provide Purchaser with copies of all
written notices delivered or received with respect to the Tenant, the Lease, the
Property or the operation of the Tenant’s business thereat, from the Tenant,
neighboring property owners, any insurance company which carries insurance on
the Property, any governmental authorities or any other person or entity with
respect to the Property or any portion thereof. f. Seller shall not, directly or
indirectly (i.e., through any representative, agent or otherwise), solicit or
entertain offers from, negotiate with or in any manner encourage, discuss,
accept or consider any proposal of any person other than Purchaser and its
affiliates, agents, attorneys and representatives, related to the acquisition or
lease of the Property, in whole or in part, whether through direct purchase,
lease, merger, consolidation or other combination. g. Use good faith
commercially reasonable efforts prior to the Closing to satisfy all conditions
to the Closing which are within Seller’s power to satisfy. h. Obtain the consent
of any Contract counterparty for and with respect to any Contract that requires
such consent. 10. Seller’s Representations and Warranties. a. Seller hereby
represents and warrants to Purchaser that the following statements are true and
correct at the time of Seller’s execution of this Agreement, and will be true
and correct as of the Closing: (i) Seller is a limited liability company, duly
formed, validly existing and in good standing under the laws of Delaware and
qualified to transact business in the State of Texas, and has all requisite
powers, authorizations, consents and approvals to carry on its business as now
conducted and to enter into and perform its obligations hereunder and under any
document or instrument required to be executed and delivered on behalf of Seller
hereunder. (ii) This Agreement has been duly authorized by all necessary action
on the part of Seller, has been duly executed and delivered by Seller (and
assuming that this Agreement constitutes a valid and binding obligation of
Purchaser), constitutes the valid and binding agreement of Seller and is
enforceable in accordance with its terms (except as enforcement may be limited
by (and subject to) the provisions of the United States Bankruptcy



--------------------------------------------------------------------------------

LOGO [g554128page_009.jpg]

 

 

Code and other applicable laws which affect the rights and remedies of creditors
generally). There is no other person or entity whose consent is required in
connection with Seller’s performance of its obligations hereunder. (iii) Seller
has no actual knowledge of any pending or threatened litigation, arbitration,
mediation or administrative proceeding with respect to the Property, the Lease
or Seller’s ability to perform Seller’s obligations under this Agreement.
(iv) There is no condemnation proceeding, proceeding exercising or seeking to
exercise the power of eminent domain, or similar action or proceeding now
existing or, to Seller’s actual knowledge, threatened against any portion of the
Property. (v) Seller represents and warrants that other than the Tenant pursuant
to the Lease, there are no third parties with any rights of possession of the
Property. (vi) To Seller’s actual knowledge, except as set forth in any
environmental reports delivered to Purchaser as a part of the Seller’s
Information, there are no underground storage tanks at the Property, and no
Hazardous Materials exist on or are utilized in connection with the operation of
the Property except as permitted by, and in accordance with, applicable law. To
Seller’s actual knowledge, except as set forth in the Seller’s Information, no
Hazardous Materials have been disposed of or, or migrated to, the Property.
(vii) Seller has not: (A) made a general assignment for the benefit of
creditors; (B) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by Seller’s creditors; (C) suffered the appointment
of a receiver to take possession of all or substantially all of Seller’s assets;
(D) suffered the attachment, or other judicial seizure of all, or substantially
all, of Seller’s assets; (E) admitted in writing its inability to pay its debts
as they come due; or (F) made an offer of settlement, extension or compromise to
its creditors generally. (viii) Seller is not a foreign person within the
meaning of Section 1445 of the Internal Revenue Code of 1986, as amended.
(ix) The parties with whom Seller or its agents have entered into contracts
relating to the ownership, management, leasing, parking, operation, maintenance
or repair of the Property are listed in Exhibit 10(a)(ix) to this Agreement (the
“Contracts”). Seller has performed and paid all obligations required to be
performed or paid by it under the Contracts and is not in default under any of
the Contracts. To Seller’s actual knowledge, the counterparty to each of the
Contracts has performed or paid all obligations required to be performed or paid
by it under the Contracts and is not in default of any of its obligations under
the Contracts. The Contracts shall be assumed by Purchaser at Closing, Except
for this Agreement and the applicable provisions of the Lease pertaining to the
Tenant’s ROFR, there are no (i) contracts for the sale, exchange or transfer of
the Property or any portion thereof; or (ii) contracts, agreements, liabilities,
claims or obligations of any kind or nature relating to the Property to which
the Property or Purchaser will be bound following the Closing, except the Lease,
Contracts and the Permitted Exceptions.



--------------------------------------------------------------------------------

LOGO [g554128page_010.jpg]

 

 

(x) A true, correct and complete copy of the Lease has been delivered to
Purchaser. The entirety of the Property is demised to the Tenant pursuant to the
Lease. There are no leases, subleases, licenses, occupancy agreements, options
or other agreements which create in any party any present or future right to
occupy, operate, purchase or manage the Property or any portion thereof other
than the Lease. There are no parties in possession of any part of the Property
other than the Tenant pursuant to the Lease, and no one other than the Tenant
has any right to occupy, operate or manage any part of the Property. The Lease
does not require the Tenant to post a security deposit with the Landlord, and no
such security deposit was posted. Seller has performed and paid all obligations
required to be performed or paid by it under the Lease and is not in default of
any of its obligations under the Lease, To Seller’s actual knowledge, the Tenant
has performed or paid all obligations required to be performed or paid by it
under the Lease and is not in default of any of its obligations under the Lease.
Seller has paid and discharged all obligations to pay any leasing commissions
with respect to the Lease and/or the Property, and Seller is not contractually
obligated to pay any commissions in connection with the exercise of any renewal
or extension of the term of the Lease. (xi) At the time Seller delivered to
Tenant the Property (the term “Property” in this clause (xi) having the meaning
assigned to it in the Lease) and the Commencement Date (as such term is defined
in the Lease) the Property was in compliance with all applicable federal, state
and local environmental laws, regulations, and ordinances. As of the date of the
Lease and the Commencement Date and at the time Seller delivered to Tenant the
Property, (y) the Property was not subject to any orders, notices, violations,
mechanic’s lien or other similar lien, filed or entered by any public or
quasi-public authority or any other party, unless due solely to Tenant’s acts or
omissions, and (z) except to the extent caused by any acts or omissions of
Tenant, its employees, agents or contractors, the Property was not in violation
of applicable laws governmental requirements, which violations are noted or
existing in or filed with any federal, state, county or local authority. To
Seller’s actual knowledge, the Tenant has not caused the Project to be
non-compliant with any orders, directives, permits, certificates, approvals,
licenses, and other authorizations from applicable Governmental Authorities
relating to the Property (if any). Seller has not received written notice of the
need for any repairs, alterations or modifications to the exterior of the
Building which are (i) necessary for the Property to comply with applicable
laws; and (ii) required for reasons other than the Tenant’s particular use of
the Property. (xii) Seller has not received written notice of, and to Seller’s
actual knowledge there does not exist, any material uncured default by Seller
under any covenants, conditions, restrictions, rights-of-way and easements
constituting one or more of the exceptions to title delineated in the Title
Report (if any). (xiii) To Seller’s actual knowledge, all permits, licenses,
authorizations and certificates of occupancy required by governmental
authorities for the management, occupancy, leasing and operation of the Property
are in full force and effect. Seller has not received any notice from any
governmental authority revoking, amending, modifying or terminating and, to
Seller’s actual knowledge, there exists no threatened revocation, amendment,
modification or termination of, any permit, license, authorization or
certificate of occupancy required by governmental authorities for the
management, occupancy, leasing and operation of the Property.



--------------------------------------------------------------------------------

LOGO [g554128page_011.jpg]

 

 

(xiv) Warranties of builders, contractors, manufacturers or other trades persons
to be conveyed by Seller to Purchaser are in full force and effect. To Seller’s
actual knowledge, Seller has not released any warranty of any builder,
contractor, manufacturer or other trade persons applicable to the Property. b.
As used herein, “Seller’s actual knowledge” shall mean and include only the
actual knowledge of Matthew Schwab, Co-Founder and Managing Director of Karlin
Real Estate and Rachel Lee, Director of Asset Management of Karlin Real Estate,
who in such capacities, as a matter of the knowledge of Matthew Schwab and
Rachel Lee obtained through his and her usual and customary dealings with the
Property and the property manager and the operations of the Property in the
ordinary course, did not disclose any information contrary to the accuracy or
veracity of the representations and warranties set forth in this Agreement or
any of the Other Documents (as defined in Section 14(d) below). Matthew Schwab
and Rachel Lee, acting in the capacities set forth above, are the individuals
with primary responsibility for monitoring day-to-day operations at the Property
for Seller. c. Seller shall provide written notice to Purchaser at any time and
from time to time after the Effective Date through the Closing if Seller
acquires any information that any of the representations or warranties made in
this Agreement were inaccurate in any material respect as of the Effective Date
or will be inaccurate in any material respect as of the Closing, Seller’s
representations and warranties shall survive the Closing for a period of twelve
(12) months, 11. Purchaser’s Representations and Warranties. Purchaser hereby
represents and warrants to Seller that the following statements are true and
correct at the time of Purchaser’s execution of this Agreement, and that the
following statements shall be true and correct as of the Closing Date; a.
Purchaser is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware, and has all partnership power,
authorizations, consents and approvals to carry on its business as now conducted
and to enter into and perform its obligations under this Agreement and any
document or instrument required to be executed and delivered on behalf of the
Purchaser hereunder. Purchaser or any affiliate succeeding to Purchaser’s rights
under this Agreement shall prior to the Closing Date qualify to transact
business in the State of Texas. b. This Agreement has been duly authorized by
all necessary action on the part of the Purchaser, has been duly executed and
delivered by the Purchaser (and assuming that this Agreement constitutes a valid
and binding obligation of Seller), constitutes the valid and binding agreement
of the Purchaser and is enforceable in accordance with its terms (except as
enforcement may be limited by (and subject to) the provisions of the United
States Bankruptcy Code and other applicable laws which affect the rights and
remedies of creditors generally). There is no other person or entity whose
consent is required in connection with the Purchaser’s performance of its
obligations hereunder; c. The execution and delivery of this Agreement and the
performance by the Purchaser of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, or any agreement, judgment, injunction,



--------------------------------------------------------------------------------

LOGO [g554128page_012.jpg]

 

 

order, decree or other instrument binding upon the Purchaser or result in the
creation of any lien or other encumbrance on any asset of the Purchaser; and d.
Purchaser has not: (A) made a general assignment for the benefit of creditors;
(B) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by Purchaser’s creditors; (C) suffered the appointment of a
receiver to take possession of all or substantially all of Purchaser’s assets;
(D) suffered the attachment, or other judicial seizure of all, or substantially
all, of Purchaser’s assets; (E) admitted in writing its inability to pay its
debts as they come due; or (F) made an offer of settlement, extension or
compromise to its creditors generally. 12. Closing; Closing Documents. a.
Possession and Closing. Seller shall at the Closing (i) convey to Purchaser fee
simple title to the Property pursuant to the Deed (defined below); and
(ii) deliver possession of the Property, in each case subject only to the
Permitted Exceptions. “Closing” shall take place, by mail, through the offices
of the Escrow Holder, no later than fifteen (15) days following the expiration
of the Inspection Period, (or, if such date is not a Business Day, on the first
(1st) Business Day following such date). Time is of the essence with respect to
the Closing date and performance of all obligations with respect thereto.
Notwithstanding the foregoing, the date of Closing may be adjourned or postponed
as and to the extent provided in this Agreement. The date the Closing actually
occurs shall be herein referred to as the “Closing Date.” b. Sellers Closing
Documents. At the Closing, Seller, at Seller’s expense, shall deliver or cause
to be delivered to Purchaser each of the following: (i) Deed of Conveyance. An
original special warranty deed, in the proper form for recording and otherwise
is substantially the form of Exhibit B attached hereto (the “Deed”), duly
executed by Seller with proper notary acknowledgment. (ii) Bill of Sale. An
original bill of sale and assignment in substantially the form of Exhibit C
attached hereto, duly executed by Seller. (iii) Lease Assignment. Two
(2) original counterparts of assignment and assumption of the Lease in
substantially the form of Exhibit D attached hereto (the “Lease Assignment”)
duly executed by Seller. (iv) Evidence of Seller’s Authority. Evidence
reasonably satisfactory to the Escrow Holder and Title Company reflecting the
valid authorization of the person who has signed this Agreement and all of
Seller’s closing documents on Seller’s behalf. (v) Non-Foreign Affidavit. An
affidavit in substantially the form of Exhibit E attached hereto, duly executed
by Seller. (vi) Assignment of Contracts. Two (2) original counterparts of
assignment and assumption of the Contracts in substantially the form of Exhibit
F attached hereto (the “Assignment of Contracts”) duly executed by Seller.



--------------------------------------------------------------------------------

LOGO [g554128page_013.jpg]

 

 

(vii) Settlement Statement. Execute and deliver to Purchaser and the Title
Company, duplicate counterpart originals of a settlement statement (“Settlement
Statement”) agreed to by Seller, Purchaser and the Title Company. (viii) Lease.
Deliver to Purchaser a fully executed original of the Lease. (ix) Possession.
Give to Purchaser full possession of the Property, and in connection therewith,
turn over to Purchaser all keys, access codes and other equipment and
information necessary for Purchaser to have full and complete access to the
Property, subject only to the rights of the Tenant under the Lease. (x) Other
Documents. Any other documents required by this Agreement to be delivered by
Seller at the Closing. c. Purshaser’s Closing Documents. At the Closing
Purchaser, at Purchaser’s expense, shall deliver to Seller the following:
(i) Payment of Purchase Price. The Purchase Price in the form required in
Paragraph 3.b above, and any additional sums provided for in this Agreement.
(ii) Lease Assignment. Two (2) original counterparts of Lease Assignment duly
executed by Purchaser. (iii) Assignment of Contracts. Two (2) original
counterparts of the Assignment of Contracts duly executed by Purchaser.
(iv) Evidence of Purchaser’s Authority. Evidence reasonably satisfactory to the
Escrow Holder and Title Company reflecting the valid authorization of the person
who has signed this Agreement and all of Purchaser’s closing documents on
Purchaser’s behalf. (v) Settlement Statement. Execute and deliver to Seller and
the Title Company, duplicate counterpart originals of the Settlement Statement.
(vi) Other Documents. Any other documents or instruments required by this
Agreement to be delivered by Purchaser at the Closing. d. Conditions to Closing
for Purchaser’s Benefit. Purchaser’s obligation to consummate the purchase of
the Property hereunder is subject to the satisfaction or waiver of each of the
following conditions precedent on or before the Closing Date. (i) The
representations and warranties of Seller contained in this Agreement shall be
true, complete and accurate in all material respects, on and as of the date
hereof and as of the Closing Date as if the same were made on and as of such
date. (ii) Seller shall have fulfilled all of its covenants and obligations set
forth herein, including, without limitation, the delivery of all documents and
instruments to the Escrow Holder and Title Company as required herein,



--------------------------------------------------------------------------------

LOGO [g554128page_014.jpg]

 

 

(iii) Purchaser shall have received confirmation from the Title Company that
there have been no changes in the state of title to the Property since the date
of the Title Report and the Title Company shall have committed to issue to
Purchaser, at Closing, the Owner’s Title Policy (bringing the title current to
the date of the Closing), in the amount of the Purchase Price, subject only to
the Permitted Exceptions. (iv) Purchaser shall have received from Tenant a duly
executed estoppel certificate which complies with Section 13.3 of the Lease.
(v) Purchaser shall have received from Tenant a duly executed subordination,
non-disturbance and attornment agreement (“SNDA”) subordinating the Lease to the
lien of “Purchaser’s Lender” (as defined below); provided, however, Tenant shall
not be required to execute any such SNDA which is not in compliance with the
terms and conditions set forth in Section 13.2 of the Lease. (vi) The Closing is
expressly conditioned on Purchaser obtaining a binding commitment from a
commercial mortgage lender (which may be a commercial bank, life insurance
company, investment banking company, conduit lender, mortgage fund, or any other
party customarily in the business of making real estate secured loans
(“Purchaser’ Lender”) on terms and conditions acceptable to Purchaser in its
sole and absolute discretion (a “Loan Commitment”), as evidenced by Purchaser’s
execution of such Loan Commitment and delivery thereof to Seller, no later than
the expiration of the Inspection Period; provided, however, in the event that
following Purchaser’s obtaining of the Loan Commitment the Closing fails to
occur solely as a result of Purchaser’s Lender’s unwillingness to fund the loan
which is the subject of the Loan Commitment, and provided that Purchaser has
used good faith diligent efforts to comply with its obligations under, and
satisfy the conditions to closing set forth in, the Loan Commitment, then upon
the Closing Date, Purchaser shall have the right to terminate this Agreement and
receive a refund of all but Two Hundred Fifty Thousand Dollars ($250,000) of the
Deposit (it being agreed that Two Hundred Fifty Thousand Dollars ($250,000) of
the Deposit shall be released by Escrow Holder to Seller as liquidated damages
as more fully set forth in Paragraph 14(b)(ii) below. Nothing in this Paragraph
shall limit Purchaser’s remedies set forth in Paragraph 14(a) below with respect
to any default by Seller hereunder. (vii) Seller shall have delivered to the
Tenant a letter (“Tenant Notification Letter”) in the form of Exhibit ll(d)(vii)
attached hereto, duly executed by Seller and dated the date of Closing,
notifying the Tenant that (i) the Property and all of Seller’s right, title and
interest in and to the Lease has been sold to Purchaser; and (ii) from and after
the Closing Date, all Base Rent and Additional Rent shall be payable to
Purchaser in accordance with the instructions set forth in the Tenant
Notification Letter. (viii) To the extent that under any covenant or
cross-easement agreement, Seller has any payment or performance obligations,
then Seller shall obtain an estoppel from the applicable counterparty indicating
that there has been no breach thereunder with respect to such payment or
performance obligations. The failure of a condition to Closing for Purchaser’s
benefit to be satisfied or waived by Purchaser by the Closing Date, whether or
not such failure also constitutes a default by Seller,



--------------------------------------------------------------------------------

LOGO [g554128page_015.jpg]

 

 

shall be grounds for Purchaser to terminate this Agreement and receive a refund
of the Deposit (except as set forth in Paragraph 12(d)(vi) above). e. Conditions
to Closing Seller’s Benefit. obligation to consummate the sale of the Property
hereunder is subject to the satisfaction or waiver of each of the following
conditions precedent on or before the Closing Date. (i) The representations and
warranties of Purchaser contained in this Agreement shall be true, complete and
accurate in all material respects, on and as of the date hereof and as of the
Closing Date as if the same were made on and as of such date; and (ii) Purchases
shall have fulfilled all of its covenants and obligations set forth herein,
including, without limitation, the delivery of all funds, documents and
instruments to the Escrow Holder and Title Company as required herein. 13.
Adjustment at Closing. The following prorations and adjustments as of the
Closing Date shall be made at the Closing and, as the case may be, deducted from
or added to the amount Purchaser is required to pay at the Closing under
Paragraph 3.b above: a. Taxes Ad valorem taxes for the year of Closing shall be
prorated and assumed by Purchaser as of the Closing Date. Seller shall pay any
documentary stamps, transfer taxes, and the like which may be assessed in
connection with the recordation of the Deed, b. Rent and Operating Expenses. All
base rent and additional rent paid or owing by Tenant under the Lease (“Rent”)
shall be prorated based on the actual number of days in the month of Closing
irrespective of whether the Rent owing for the month of Closing has been paid by
Tenant. With respect to “Expenses” (as defined in the Lease) for which Tenant is
anticipated to commence contributing as of June 1, 2013, Seller shall not
collect any such Expenses from Tenant prior to Closing; rather, the Parties
shall use their commercially- reasonable efforts prior to Closing to estimate
“Tenant’s Pro Rata Share” (as defined in the Lease) of the Expenses for which
Tenant is to contribute on a monthly basis, and Seller shall receive a credit in
the amount equal to the Parties’ estimate of Tenant’s Pro Rate Share of the
Expenses for the period commencing June 1, 2013 and ending at Closing.
Thereafter, Purchaser shall be solely responsible for invoicing and collecting
any Expenses from Tenant. c. Rent Abatement Credit. At Closing, Purchaser shall
receive a credit against the Purchase Price in an amount equal to any
then-outstanding rent abatement amounts benefitting Tenant pursuant to the Lease
applicable to the period following Closing. d. Tenant Improvement. At Closing,
Purchaser shall receive a credit against the Purchase Price in an amount equal
to (i) Ten Million Three Hundred Thousand Dollars ($10,300,000), less (ii) the
actual, verified amount expended by Seller on account of “Tenant’s Costs” and
“Landlord’s Work” (as such quoted terms are defined in the Lease) including,
without limitation, the construction management fee earned by and payable by
Tenant to Seller pursuant to the Lease. Seller shall provide supporting
documentation reasonably acceptable to Purchaser evidencing the amounts referred
to in clause (ii) of the foregoing sentence.



--------------------------------------------------------------------------------

LOGO [g554128page_016.jpg]

 

 

e. Utilities and Deposits. Water, gas, electricity, and telephone bills for the
Property shall be prorated as of the Closing Date, and subject to Tenant’s
obligations under the Lease, Purchaser assumes the obligation to pay all utility
bills that are for services provided after the Closing. Seller and Purchaser
agree that in any instance where the exact amount of a proratable utility bill
is not known or cannot be reasonably ascertained at Closing, the proration will
be made on the basis of the best information then available, and when exact
figures are available appropriate adjustments in the proration will be made (and
Seller and Purchaser agree to use commercially reasonable efforts to complete
such reconciliation as soon as possible after the Closing). All deposits for
utilities or for their purposes that belong to Seller shall either be purchased
by Purchaser and paid for at the Closing or be refunded to Seller, in which
latter event Purchaser shall be solely responsible for any deposits required by
utility companies for the Property. f. Title Insurance and Other Closing
Expenses. Except as is otherwise provided in this Agreement, each party shall
pay its own customary closing expenses and its own attorneys’ fees. Seller shall
pay the premium for the Owner Title Policy (excluding endorsements) described
under Paragraph 8 above, the documentary stamps, transfer taxes, and the like
which may be assessed in connection with the recordation of the Deed, as well as
the recording fees to record the Deed, and one-half of any escrow fee charged by
the Escrow Holder. Purchaser shall pay any additional premium to the Owner
Policy of Title Insurance, including, but not limited to, the modification to
the survey exception in the Owner Policy of Title Insurance if elected by
Purchaser and any endorsements, the cost of the Survey (if Purchaser so elects),
all costs arising from Purchaser’s due diligence efforts, including without
limitation, any costs to update existing or to obtain new environmental studies
or engineering reports, and one-half of any escrow fee charged by the Escrow
Holder. All other closing costs shall be allocated as is normal between Seller
or Purchaser, respectively, in a transaction of this character in Travis County,
Texas. 14. Remedies Upon Default. a. Seller’s Default. If Seller fails to
complete this sale in accordance with the terms and provisions of this Agreement
for any reason except Purchaser’s default or an express condition to Seller’s
obligations, Purchaser shall have, as Purchaser’s only remedies against Seller,
the option of either (i) terminating this Agreement by giving written notice to
Seller at or prior to the Closing, whereupon the Deposit shall be returned to
Purchaser, Seller shall immediately reimburse Purchaser for its actual,
verifiable and reasonable out-of-pocket costs and expenses incurred in
connection with this transaction, including reasonable attorneys’ fees, up to a
maximum reimbursement amount of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00), and Purchaser and Seller shall have no other or further liability
or obligation to each other except for those obligations which expressly survive
the Closing or termination of this Agreement, or (ii) enforcing specific
performance of this Agreement. Under no circumstances shall Seller be liable for
any other damages, including, without limitation, consequential, speculative,
special or punitive damages. No constituent member or partner in or agent of
Seller, nor any advisor, trustee, director, officer, employee, beneficiary,
shareholder, member, partner, participant, representative or agent of any
partnership, limited liability company, corporation, trust or other entity that
has or acquires a direct or indirect interest in Seller, shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any



--------------------------------------------------------------------------------

LOGO [g554128page_017.jpg]

 

 

agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Purchaser its respective successors
and assigns, shall look solely to Seller’s assets for the payment of any claim
or for any performance required by Seller, and Purchaser, on behalf of itself
and its successors and assigns, hereby waives any and all such personal
liability (it being agreed that the foregoing shall not prohibit Purchaser from
tracing and imposing a constructive trust or other legal device on any assets of
Seller acquired by any of the foregoing person(s) or entity(ies) prior to the
expiration of the periods for which Seller has potential liability to Purchaser
under this Agreement or any Other Document). b. Purchaser’s Default. (i) IF
PURCHASER FAILS TO COMPLETE THIS SALE IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THIS AGREEMENT FOR ANY REASON EXCEPT (A) SELLER’S DEFAULT, OR
(B) PURCHASER’S LENDER’S FAILURE TO FUND THE LOAN PURSUANT TO THE LOAN
COMMITMENT DESPITE PURCHASER’S BEST EFFORTS TO CAUSE SUCH LOAN TO CLOSE AS SET
FORTH IN PARAGRAPH 12(D)(VI) ABOVE, THEN SELLER SHALL HAVE, AS SELLER’S SOLE
REMEDY AGAINST PURCHASER, THE RIGHT TO TERMINATE THIS AGREEMENT BY GIVING NOTICE
TO PURCHASER AND TO THE TITLE COMPANY, WHEREUPON THE DEPOSIT SHALL IMMEDIATELY
BE PAID TO SELLER NOT AS A PENALTY, BUT AS LIQUIDATED DAMAGES (IT BEING AGREED
THAT IT WOULD BE EXTREMELY DIFFICULT, IF NOT IMPOSSIBLE, TO CALCULATE THE ACTUAL
DAMAGES TO SELLER), AFTER WHICH PURCHASER AND SELLER SHALL HAVE NO OTHER OR
FURTHER LIABILITY OR OBLIGATION TO EACH OTHER HEREUNDER EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, AND THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
TERMINATED ON THE DATE SELLER NOTIFIES PURCHASER OF SELLER’S ELECTION OF THIS
RIGHT TO TERMINATE THIS AGREEMENT. (ii) IF PURCHASER FAILS TO COMPLETE THIS SALE
IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT SOLELY AS A RESULT
OF PURCHASER’S LENDER’S FAILURE TO FUND THE LOAN PURSUANT TO THE LOAN COMMITMENT
DESPITE PURCHASER’S DILIGENT GOOD FAITH EFFORTS TO CAUSE SUCH LOAN TO CLOSE AS
SET FORTH IN PARAGRAPH 12(D)(VI) ABOVE, THEN SELLER’S SOLE REMEDY AGAINST
PURCHASER SHALL BE TO RECEIVE FROM THE DEPOSIT TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000) NOT AS A PENALTY, BUT AS LIQUIDATED DAMAGES (IT BEING AGREED
THAT IT WOULD BE EXTREMELY DIFFICULT, IF NOT IMPOSSIBLE, TO CALCULATE THE ACTUAL
DAMAGES TO SELLER), AFTER WHICH PURCHASER AND SELLER SHALL HAVE NO OTHER OR
FURTHER LIABILITY OR OBLIGATION TO EACH OTHER HEREUNDER EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, AND THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
TERMINATED ON THE DATE PURCHASER NOTIFIES SELLER THAT THE CLOSING WILL NOT OCCUR
SOLELY AS A RESULT OF PURCHASER’S LENDER’S FAILURE TO FUND THE LOAN.



--------------------------------------------------------------------------------

LOGO [g554128page_018.jpg]

 

 

c, Waiver; Attorneys’ Fees. The requirements imposed upon Seller in this
Agreement are for the Purchaser’s benefit, and those requirements or other
provisions for the Purchaser’s benefit may be waived only in writing by
Purchaser, Likewise, the requirements imposed upon Purchaser in this Agreement
are for the Seller’s benefit, and those requirements or other provisions for the
Seller’s benefit may be waived only in writing by Seller. If it shall be
necessary for either Purchaser or Seller to employ an attorney to enforce its
rights pursuant to this Agreement because of the default of the other party, the
prevailing party shall reimburse the non-prevailing party for reasonable
attorneys’ fees and costs. d. Limitation on Liability. Notwithstanding anything
to the contrary contained herein, after the Closing, and except with respect to
Claims sounding in fraud or intentional misconduct, in which event no
limitations shall apply, the maximum aggregate liability of Seller for any claim
timely brought, and the maximum aggregate amount which may be awarded to and
collected by Purchaser (including, without limitation, for any breach of any
representation, warranty and/or covenant by Seller) under this Agreement or any
documents executed pursuant hereto or in connection herewith (collectively, the
“Other Documents”), shall under no circumstances whatsoever exceed Two Million
Dollars ($2,000,000). 15. Casualty and Condemnation. Prior to the Closing, all
risk of loss shall belong to Seller. In the event the Building is damaged by
fire or other casualty or the Building or the Land are taken under the powers of
eminent domain after the expiration of the Inspection Period and prior to the
Closing, Seller shall notify Purchaser and Purchaser shall have the option
either (a) to terminate this Agreement by notice given to Seller within ten
(10) days after Seller gives the notice of the casualty or taking to Purchaser
(but only if the right to terminate exists hereunder), or (b) acquire the
Property upon and subject to the terms and conditions of this Agreement on the
Closing Date by paying Seller the entire Purchase Price (less the amount of any
insurance deductible or self-insured retention amount, in addition to any other
debits, credits and prorations contemplated by this Agreement), and receiving
all of Seller’s rights with respect to recovery for the damage caused by the
fire or casualty under Seller’s existing insurance policies or the award payable
in connection with the taking, In the event Purchaser elects to terminate this
Agreement as herein provided, the Deposit shall be returned to Purchaser by the
Escrow Holder and neither party shall have further liability or obligation to
the other except as expressly provided in this Agreement. The right of
termination due to any such fire or other casualty or any such taking shall only
exist if the damage caused by the casualty or if the value of the portion of the
Property subject to such taking is material and either has not been completely
repaired prior to the Closing or an amount sufficient to complete the repairs
has not been deposited with the Escrow Holder in escrow to be used for the
purpose of making the repairs. A material casualty is one that results in damage
to the Building in excess of Two Hundred Fifty Thousand and No/100 Dollars
($250,000,00), and a material taking is one that affects any portion of the
Building or the lesser of (i) five percent (5%) or more of the Land or the right
to occupy or park on same; or (ii) any lower percentage that results in the
Property’s non-compliance with applicable legal requirements (including zoning
and land use). 16. Real Estate Commissions. Seller and Purchaser represent and
warrant to each other that they have dealt with no broker, finder or similar
agent-in connection with the transaction provided for in this Agreement other
than CBRE/Mark Emerick (“Seller’ Broker”). Seller shall be solely responsible to
pay a commission to Seller’s Broker upon the Closing



--------------------------------------------------------------------------------

LOGO [g554128page_019.jpg]

 

 

pursuant to a separate agreement. Seller and Purchaser agree to indemnify,
defend and hold each other harmless from and against any Claim resulting from a
breach of the foregoing warranty. Seller shall indemnify, defend and hold
harmless Purchaser from and against any claim for a commission or other fee made
against Purchaser by Seller’s Broker on account of this transaction. 17.
Notices. All notices required (or permitted) to be given under the terms of this
Agreement shall be sent to all of the following addressees: To Seller: Karlin
Parmer Office, LLC 11755 Wilshire Boulevard, Suite 1400 Los Angeles, California
90025 Attention: Matthew Schwab Facsimile: (310) 806-9799 Email:
matt@karlinre.com Copy to: Karlin Real Estate, LLC 11755 Wilshire Boulevard,
Suite 1400 Los Angeles, California 90025 Attention: Dean Chang, Esq. Facsimile:
(310) 806-9799 Email: dean@karlinre.com And to: Jeffer Mangels Butler & Mitchell
LLP 1900 Avenue of the Stars, 7th Floor Los Angeles, California 90067 Attention:
Seth I. Weissman, Esq. Facsimile: (310) 712-8583 Email: sweissman@jmbm.com To
Purchaser: Gladstone Commercial Limited Partnership 1521 Westbranch Drive, Suite
200 McLean, Virginia 22012 Attention: Arthur S. Cooper Facsimile: (703) 287-5801
Email:Buzz.Cooper@gladstonecompanies.com Copy to: Dickstein Shapiro LLP 1825 Eye
Street, N.W. Washington, D.C. 20006 Attention; James D. Kelly Facsimile:
(202)420-2201 All notices, demands and/or consents provided for in this
Agreement shall be in writing and shall be deemed given when delivered to the
parties hereto by (i) United States certified mail, return receipt requested,
with postage prepaid; (ii) nationally recognized national courier service such
as Federal Express or United Parcel Service, prepaid for delivery next day; or
(iii)



--------------------------------------------------------------------------------

LOGO [g554128page_020.jpg]

 

 

facsimile, provided if delivered by facsimile, then such notice, demand or
consent shall be deemed given on the date the sender of such facsimile receives
a confirmation that the receiving party has received such facsimile, but only if
(1) the confirmation shows that such receiving party has received such facsimile
at or before 5:00 p.m. at the location of the receiving party; any confirmation
indicating that a facsimile is received after 5:00 p.m. at the location of the
receiving party shall be deemed to be received by the receiving party on the
following Business Day, and (2) any such notice is also delivered on the same
date by electronic mail (it being agreed that so long as any such electronic
mail message is sent by the sending party to the electronic mail address set
forth herein, such electronic mail message shall be deemed given, whether or not
it is actually received by the receiving party). All such notices and
communications shall be addressed to the parties hereto at the respective
addresses set forth above, or at such other addresses as either may specify to
the other by notice given at least ten (10) days before the effective date of
such address change. 18. Miscellaneous. a. Assignment; Binding Effect;
Authority. Purchaser cannot assign this Agreement to any other person or entity
without the prior written consent of Seller, except at Closing to an entity
controlled, directly or indirectly, by Purchaser, and in which Purchaser owns,
directly or indirectly, greater than fifty percent (50%) of the ownership
interests, Any other assignments shall be pursuant to an assignment and
assumption agreement in a form reasonably acceptable to Seller, under which such
assignee shall assume all of Purchaser’s obligations under this Agreement.
Seller shall not unreasonably withhold any approval for any assignment for which
Seller approval is required. Subject to this restriction on assignment, this
Agreement and all of its terms and provisions shall be binding upon and inure to
the benefit of Seller, and the successors and assigns of Seller, and Purchaser,
and the successors and assigns of Purchaser. b. Complete Agreement; Heading;
Waiver. This Agreement contains the complete agreement of the parties and cannot
be amended or modified except by written agreement signed by Seller and
Purchaser. The Paragraph headings herein are for reference purposes only and are
not intended in any way to describe, interpret, define or limit the scope,
content or extent of this Agreement or any part of it. If any portion of this
Agreement is held by a court of proper jurisdiction to be invalid or
inoperative, then so far as is reasonable and possible the remainder of the
Contract shall be deemed valid and operative, and effect shall be given to the
intent manifested by the portion held invalid or inoperative, The failure by
either party to enforce against the other any term or provisions of this
Agreement shall not be deemed to be a waiver of that party’s right to enforce
against the other party the same or any other term or provision. The terms and
provisions of this Agreement shall not merge with, or be extinguished or
otherwise affected by, any subsequent conveyance or instrument between the
parties, unless the instrument specifically so states and is signed by both
parties. c. Governing Law. This Agreement and the obligations under this
Agreement shall be construed in accordance with, governed by, and shall be
subject to, the laws of the State of Texas.



--------------------------------------------------------------------------------

LOGO [g554128page_021.jpg]

 

 

d. Further Instruments. Each Party, promptly upon the request of the other or
upon the request of the Escrow Holder, shall execute and have acknowledged and
delivered to the other or to Escrow Holder, as may be appropriate, any and all
further instruments reasonably requested or appropriate to evidence or give
effect to any of the provisions of this Agreement and which are consistent with
the provisions hereof. e. Time is of the Essence. Time is of the essence of this
Agreement. f. Time Periods. In the event the time for performance of any
obligation hereunder expires on a Saturday, Sunday or legal holiday (any other
day being a “Business Day.”), the time for performance shall be extended to the
next Business Day. g. Joint Instructions. This Agreement shall also constitute
Escrow Instructions to Escrow Holder upon acceptance by Escrow Holder of this
Agreement. h. Execution in Counterparts. The Contract can be executed in
counterparts, each of which shall be an original and, upon the delivery to the
Escrow Holder of one or more of the contracts signed by all parties, together
will constitute a fully executed and binding contract. Executed counterparts
delivered by facsimile or email “.pdf” format shall have the same force and
effect as original, wet-signed counterparts. i. 1031 Exchange. Purchaser agrees
to cooperate should Seller elect to sell the Property as part of a
tax-deferred/like-kind (1031) exchange. Seller’s contemplated exchange shall not
impose upon Purchaser any additional delay, liability or financial obligation,
and Seller agrees to indemnify, defend and hold Purchaser harmless from any
Claim that might arise from such exchange. [Signatures on Following Page]



--------------------------------------------------------------------------------

LOGO [g554128page_022.jpg]

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written. SELLER: KARLIN PALMER OFFICE, LLC, a Delaware limited
liability company By: Matthew Schwab Authorized Agent PURCHASER: GLADSTONE
COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership By: GCLP Business
Trust II By: Name: Arthur S. Cooper Its: Vice President